Citation Nr: 0802881	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-31 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1974 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 50 percent disability rating 
for PTSD.  In April 2007, the veteran testified before the 
Board.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran asserts that her PTSD has worsened since her last 
VA examination and that she is now entitled to an increased 
rating for her PTSD.  The veteran was last afforded a VA 
examination in July 2005.  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Although the veteran's examination is not unduly 
remote, the veteran indicated in her April 2007 travel board 
hearing before the Board that her condition had worsened 
since the date of the latest examination and continued to 
worsen.  She stated that she had not been working for the 
previous two to three years and that she was unable to return 
to work due to the current state of her condition.  Because 
there may have been a significant change in the veteran's 
condition, the Board finds that a new examination is in 
order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
psychiatric examination to determine 
the current severity of her 
service-connected PTSD.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim for an 
increased rating for PTSD.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

